DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on September 3, 2021, is acknowledged.  The traversal is on the ground that the present claim amendment renders the restriction requirement moot.  This is not found persuasive because although the claims have been amended such that the receptacle is a component of an FP system rather than the interior cavity necessarily being adapted to receive an FP component, it would appear that the actual structure would not be altered by such a modification. In either case, it is the connector that is an FP component which is inserted within the specially designed receptacle.
The requirement is still deemed proper and is therefore made FINAL.
Claims 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 3, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 8, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,543,941 (hereinafter “Lampert”).
Regarding claim 1, Lampert teaches an optical fiber connector receptacle (940), comprising: one or more walls that define an interior cavity of the optical fiber connector receptacle (central-upper plug portion of receptacle 940, Fig. 10; col. 8, lines 29-67); a body (main portion of receptacle 940 which surrounds the cavity) shaped to establish at least a portion of at least one of the one or more walls (Fig. 10); wherein an end of the interior cavity comprises an opening (at the extreme upper location) that provides access to the interior cavity from external to the optical fiber connector receptacle (Fig. 10; col. 8, lines 29-67); wherein the interior cavity is adapted to receive an optical fiber connector (300) inserted into the interior cavity through the opening (Fig. 3; col. 8, lines 29-67); wherein the one or more walls that define the interior cavity are adapted to position within the interior cavity the received optical fiber connector to enable optical coupling of an optical fiber (15) terminated by the received optical fiber connector (Fig. 3); and wherein the body comprises a surface (right-hand side protrusion) through which the body is adapted to emit at least one wavelength of visible light that passes through at least a portion of the body to the surface (via light source 941).
Regarding claim 7, Lampert teaches that the surface of the body comprises an interior cavity surface of at least one of the one or more walls that define the interior cavity (Fig. 10).
Regarding claim 8, Lampert teaches that at least a portion of the surface lies outside the interior cavity adjacent to the opening (Fig. 10).
Regarding claim 10, Lampert teaches that the optical fiber connector receptacle is an optical fiber connector adapter (Fig. 3; col. 52, line 32 – col. 6, line 50).
Regarding claim 11, Lampert teaches that the at least one wavelength of visible light comprises light from a light source (941) external to the optical fiber connector receptacle that is introduced into the optical fiber connector receptacle through another surface of the body (Fig. 10).
Regarding claim 12, Lampert teaches a light source (941); an electrical connection (948) adapted to enable illumination control of the light source from external to the optical fiber connector receptacle; and wherein the at least one wavelength of visible light comprises light that the light source is adapted to generate (col. 8, lines 29-67).
Regarding claim 13, Lampert teaches that the light source is integrated within the body and the electrical connection extends at least through at least a portion of the body between the light source and a surface of the body (Fig. 10).
Regarding claim 14, Lampert teaches that the optical fiber connector receptacle is adapted to be affixed in an aperture (94) of a front panel (90) of a communication system module.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lampert in view of U.S. Published Patent Application No. 2007/0065074 (hereinafter “Hillendahl”).
Regarding claims 2-5, Lampert teaches the limitations of the base claim 1. Lampert does not explicitly teach that the body of the receptacle is transparent or translucent with an additional component that is opaque. Hillendahl teaches that optical receptacles can be formed of transparent, translucent, or opaque material (par. [0044]). It would have been obvious to one of ordinary skill in the art to form the receptacle of Lampert out of transparent, translucent, or opaque material, as set forth in the present claims, and as suggested by Hillendahl. The motivation would have been to achieve a desired aesthetic effect.
Regarding claim 6, Lampert teaches that the opening is defined at least in majority part by the body (Fig. 10).
Allowable Subject Matter
Claims 18 and 19 are allowed.
Claims 9 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 9, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that at least one wavelength of visible light has a first characteristic in a first state of an optical port; and wherein the at least one wavelength of visible light has a second characteristic in a second state of the optical port.
Regarding claim 15, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the at least one wavelength of visible light has a first set of one or more characteristics in a first state of the communication system device; and wherein the at least one wavelength of visible light has, in a second state of the communication system device, a second set of one or more characteristics that differs at least in part from the first set of one or more characteristics.




Regarding claim 16, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the at least one wavelength of visible light is visible light generated by the communication system device in a first state of the communication system device that is not generated by the communication system device in a second state of the communication system device.
Regarding claim 17, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the at least one wavelength of visible light is visible light generated by the communication system device to distinguish one of the plurality of optical ports from another of the plurality of optical ports.
Regarding claims 18 and 19, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the at least one wavelength of visible light is indicative of at least one operational attribute of the communication system device.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883